Citation Nr: 0303451	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  99-13 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from February 1942 until 
October 1945 and from March 1951 until March 1952.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri, which denied the benefit sought on appeal.

This matter was previously before the Board in October 2000.  
At that time, a remand was ordered to accomplish further 
development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2. The veteran died on March [redacted], 1969; the certificate of 
death noted the immediate cause of death to be cardiac 
arrhythmia due to acute myocardial infarction, as a 
consequence of arteriosclerosis.  

3.  At the time of death, the veteran was service-connected 
for an appendectomy scar, rated as noncompensable.

4.  There is no competent medical evidence of record 
demonstrating a causal link between the veteran's fatal 
congestive cardiac arrhythmia and his active service or to 
any service-connected disability. 




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1103, 
1310, 1110, 1131, 5103, 5103A (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.309, 3.310, 3.312 (2002); 38 C.F.R. 
§ 3.307 (as amended by 67 Fed. Reg. 67792-677793 (Nov. 7, 
2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the appellant's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159 (2002).



Duty to Notify

On receipt of a claim for benefits VA will notify the 
appellant of the evidence that is necessary to substantiate 
the claim.  VA will also inform the appellant which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In the present case, a July 2001 letter apprised the 
appellant of VA's duty to notify and assist under the VCAA.  
That document specifically informed the appellant of the 
legal criteria for establishing entitlement to service 
connection for the cause of death.  Additionally, that letter 
further explained the type of evidence that the appellant was 
required to submit in pursuit of her claim, and VA's 
development assistance.   Based on the above, the Board finds 
that the requirements under the VCAA with respect to the duty 
to notify have been satisfied in this case and that no 
further notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the VA has provided adequate assistance 
in the development of the appellant's claims.  As a result of 
such assistance, the claims file contains service medical 
records and a VA examination dated February 2002.  Also of 
record are private treatment reports from Barnes Hospital, 
Washington University School of Medicine, St. Mary's 
Hospital, and David P. Wohl Jr. Memorial Hospital.  
Additionally, administrative letters from Hermann Hospital 
and St. Louis University, Health Services Division reveal 
that no records were available from those facilities.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Service connection, generally

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Certain disorders, such 
as cardiovascular disease, are presumed to have been incurred 
in service if manifested or aggravated within one year of 
separation from service to a degree of 10 percent or more, 
provided that the veteran has served a minimum of ninety days 
either during a period of war or during peacetime service 
after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. § 3.309; 38 C.F.R. § 3.307 (as amended by 67 Fed. 
Reg. 67792-677793 (Nov. 7, 2002)).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection for the cause of death

According to VA law and regulations, service connection may 
be granted for disabilities resulting from a disease or 
injury incurred or aggravated during active service.  See 38 
U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there is a causal 
connection.  Id.  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993). 

Factual background

The veteran's physical examination upon entrance to active 
duty in February 1942 revealed no cardiovascular 
abnormalities.  No complaints of or treatment for a heart 
condition are found during his first tour of duty.  Discharge 
examination in October 1945 showed a normal heart.  No 
elevated blood pressure was identified.

The veteran reentered active duty in March 1951.  At that 
time of his physical examination in February 1951, his heart 
was normal.  Notes in the examination report revealed 
complaints of dizzy spells on occasion, followed by 
headaches.  There were also complaints of chest tightness, 
palpitation and shortness of breath, all associated with a 
nervous condition.  The report also noted that, according to 
the veteran, he had been told he had high blood pressure in 
December 1950.  His recorded blood pressures in February 1951 
were 130/80 sitting, 126/76 recumbent, and 134/82 standing.  
It was recommended that his disabilities be waived, and such 
waiver was granted.  His separation examination in March 1952 
reflected a normal heart.  Blood pressure while sitting was 
118/76.  There were no complaints or treatment regarding a 
heart condition while in service.

Following service, VA chest x-ray findings in August 1952 
included a normal cardiac structure.  On VA physical 
examinations in August 1952 and June 1957, his cardiac system 
was reported to be normal.  His sitting blood pressure was 
120/80.

In April 1957, the veteran was admitted to Barnes Hospital.  
Treatment pertained to an eye condition and not to any heart 
complaints, but chest x-rays were taken.  Those x-rays were 
unremarkable.  

Chest x-rays dated April 1957 from Washington University 
School of Medicine showed pneumonia and atelectasis, right 
middle lobe.

An admission note dated August 1968 from St. Mary's Hospital 
revealed complaints of chest pain of 2 days' duration.  He 
complained of heavy pressure over the substernal area, with 
radiation into his neck.  He described the pain as mild but 
constant.  It then increased in severity.  The report of 
medical history noted similar complaints in 1963.  At that 
time, he had been hospitalized with the diagnosis of acute 
myocardial infarction.  Upon objective examination in August 
1968, the veteran's blood pressure was 170/100.  His pulse 
was 88 and was slightly irregular.  Respirations were 
measured at 20.  The heart was slightly irregular, with no 
murmurs, gallops or rubs.  Following examination, the 
attending physician rendered a diagnosis of acute myocardial 
infarction.  

The discharge summary from St. Mary's Hospital, dated 
September 1968, noted that the veteran had vascular disease 
over the past 5 years.  The diagnoses upon discharge were 
generalized arteriosclerosis, arteriosclerotic heart disease, 
acute myocardial infarction and peripheral vascular disease.  

In October 1968 the veteran was readmitted to St. Mary's 
Hospital with complaints of chest pain of 2 hours' duration.  
The veteran stated that he was weak and fatigued.  
Objectively, his heart had a normal rhythm with an occasional 
premature beat.  There were no murmurs or friction rubs.  The 
impression was coronary insufficiency versus acute myocardial 
infarction.  During his hospital stay there was no recurrence 
of chest pain.  His discharge diagnosis was coronary 
insufficiency.  

In February 1969, the veteran was again admitted to St. 
Mary's Hospital with the sudden onset of right infrascapular 
pain.  The report noted 3 previous heart attacks.  
Examination of the heart revealed a tachycardia.  There were 
no murmurs.  The impression was generalized arteriosclerosis, 
previous several myocardial infarctions, peripheral vascular 
disease and acute pulmonary embolism. His hospital course was 
unremarkable except for one additional episode three days 
following admission.  He was discharged on March 1, 1969 with 
those same diagnoses.  He was to be seen again in 3 days. 

The veteran died on March [redacted], 1969.  The Certificate of Death 
noted the immediate cause of death to be cardiac arrhythmia 
due to acute myocardial infarction, as a consequence of 
arteriosclerosis.  

In February 2002, a VA examiner offered a medical opinion 
regarding the etiology of the veteran's fatal illness.  The 
examiner noted that he had undertaken an extensive review of 
the claim folder.  The examiner noted that the first 
objective evidence of coronary artery disease were not found 
until 1957, five years following separation from service.  
The examiner noted the service medical records had revealed 
no evidence of such coronary artery disease or 
atherosclerosis during active duty, and that the veteran had 
not exhibited hypertension during his service career and had 
been normotensive on multiple blood pressure readings.  The 
examiner commented that one EKG had shown a sinus arrhythmia, 
but that it was considered a variant of normal in the absence 
of additional constitutional signs or symptoms of coronary 
artery disease.  The examiner also noted one finding of chest 
tightness, shortness or breath and palpitations, but observed 
that such were found to relate to an anxiety disorder.  
Finally, the examiner noted that no current medical records 
served to link the veteran's coronary artery disease to 
military service.

Based on the above, the VA examiner concluded that it is 
unlikely that the fatal cardiovascular disease was related to 
his military service.  

Analysis

At the outset, the Board notes that direct service 
connection, including on a presumptive basis, for the 
veteran's terminal arteriosclerosis has not been established 
because competent (clinical) evidence of record does not 
establish that the disease was present during either period 
of service, nor manifested or aggravated within the 
applicable presumptive period of one year following service 
for cardiovascular-renal disease.  There is no competent 
medical opinion stating such.

As stated previously, a grant of service connection for the 
cause of the death of a veteran is warranted where the 
evidence establishes that a service-connected disability was 
either the principal or a contributory cause of death.  Here 
the medical evidence contains no competent evidence 
demonstrating that it was at least as likely as not that the 
veteran's fatal arteriosclerosis was caused by active service 
or by a service-connected disability.  In fact, an opinion 
reaching the opposite conclusion is of record.  Such opinion 
was rendered in February 2002 by a VA examiner upon complete 
review of the claims file.  

In deciding that the service medical records were negative 
for any indication of a heart disorder, the VA examiner did 
note an isolated finding of sinus arrhythmia.  However, he 
explained that, absent other symptomatology, such a finding 
was considered a variant of normal.  Noting that the veteran 
exhibited no hypertension during his service career and that 
he was normotensive on multiple blood pressure readings, the 
examiner concluded that additional symptomatology to support 
an impression of sinus arrhythmia did not exist.  The 
examiner also noted one finding of chest tightness, shortness 
or breath and palpitations, but observed that such were found 
to relate to an anxiety disorder and not to any cardiac 
condition. 

After finding an absence of evidence of heart disease in the 
service medical records, the VA examiner additionally noted 
that the first such evidence did not arise until 1957, five 
years following separation from the veteran's second period 
of service.  Finally, the examiner observed that current 
medical evidence did not give any indication that the 
veteran's fatal arteriosclerosis was related to service.  
Based on all of the foregoing, the examiner opined that it 
was unlikely that the fatal illness was attributable to the 
veteran's active service.  

In conclusion, the evidence of record does not show a 
relationship between the veteran's life-ending 
arteriosclerosis and the veteran's service or any service-
connected disability.  Instead, the evidence contains a well-
reasoned medical opinion reaching the opposite conclusion.  
Thus the preponderance of the evidence is against entitlement 
to service connection for the cause of the veteran's death.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

